         Case 1:12-cv-10576-DJC Document 384 Filed 07/06/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



                                                  )
 WORLDS, INC.,                                    )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )   Civil Action No. 1:12-CV-10576 (DJC)
                                                  )
 ACTIVISION BLIZZARD, INC.,                       )   JURY TRIAL DEMANDED
 BLIZZARD ENTERTAINMENT, INC., and                )
 ACTIVISION PUBLISHING, INC.,                     )
                                                  )
                                                  )
                Defendants.                       )
                                                  )


      DECLARATION OF KEVIN S. PRUSSIA IN SUPPORT OF DEFENDANTS’
        RESPONSE TO PLAINTIFF’S MOTION FOR DISALLOWANCE OF
                DEFENDANTS’ AMENDED BILL OF COSTS

I, Kevin S. Prussia, hereby declare:

        1.     I am a counsel with the law firm of Wilmer Cutler Pickering Hale and Dorr LLP,

 counsel for Activision Blizzard, Inc., Blizzard Entertainment, Inc., and Activision Publishing,

 Inc. (collectively, “Defendants”) in the above-captioned litigation. I am licensed to practice law

 in the Commonwealth of Massachusetts and am admitted to practice before this Court.

        2.     I submit this declaration in support of Defendants’ Response to Plaintiff’s Motion

 for Disallowance of Defendants’ Amended Bill of Costs.

        3.     Attached hereto as Exhibit 1 is a true and correct copy of Acceleration Bay, LLC’s

 website www.accelerationbay.com, as of February 3, 2020 as recorded on the Wayback Machine.

        4.     Attached hereto as Exhibit 2 is a true and correct copy of Plaintiff’s Notice of

 Deposition of John Cash, dated October 27, 2015.
        Case 1:12-cv-10576-DJC Document 384 Filed 07/06/21 Page 2 of 4




       5.    Attached hereto as Exhibit 3 is a true and correct copy of Plaintiff’s Notice of

Deposition of Neil Hubbard, dated October 27, 2015.

       6.    Attached hereto as Exhibit 4 is a true and correct copy of Plaintiff’s Notice of

Deposition of Jon Bojorquez, dated October 30, 2020.

       7.    Attached hereto as Exhibit 5 is a true and correct copy of Plaintiff’s Notice of

Deposition of Mike Elliot, dated October 30, 2020.

       8.    Attached hereto as Exhibit 6 is a true and correct copy of Plaintiff’s Notice of

Deposition of Rob Kostich, dated October 30, 2020.

       9.    Attached hereto as Exhibit 7 is a true and correct copy of Plaintiff’s Notice of

Deposition of Pat Griffith, dated January 27, 2021.

       10.   Attached hereto as Exhibit 8 is a true and correct copy of correspondence dated

January 27, 2021, sent from counsel for Worlds to counsel for Defendants.

       11.   Attached hereto as Exhibit 9 is a true and correct copy of correspondence dated

February 4, 2021, sent from counsel for Worlds to counsel for Defendants.

       12.   Attached hereto as Exhibit 10 is a true and correct copy of Plaintiff’s Initial

Disclosures, dated August 17, 2012.



      I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.




                                             -2-
        Case 1:12-cv-10576-DJC Document 384 Filed 07/06/21 Page 3 of 4




Executed this 6th day of July, 2021, in Boston, Massachusetts.

                                                           /s/ Kevin S. Prussia
                                                           Kevin S. Prussia (BBO# 666813)
                                                           WILMER CUTLER PICKERING
                                                             HALE AND DORR LLP
                                                           60 State Street
                                                           Boston, MA 02109
                                                           Tel.: (617) 526-6000
                                                           Fax: (617) 526-5000
                                                           kevin.prussia@wilmerhale.com

                                                           Attorney for Activision Blizzard, Inc.,
                                                           Blizzard Entertainment, Inc., and
                                                           Activision Publishing, Inc.




                                             -3-
         Case 1:12-cv-10576-DJC Document 384 Filed 07/06/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

this 6th day of July, 2021.


                                                      By: /s/ Kevin S. Prussia
                                                          Kevin S. Prussia




                                               -4-
